       Case 1:20-cv-04127-KPF-KHP Document 9 Filed 07/29/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                               7/29/2020
 ROBERT L. MCCRAY ,

                                       Petitioner,                     20-CV-4127 (KPF)(KHP)

                          -against-                               ORDER DENYING REQUEST FOR
                                                                      PRO BONO COUNSEL

  MARK ROYCE,


                                       Respondent.


KATHARINE H. PARKER, United States Magistrate Judge.

       Petitioner Robert L. McCray has filed an Application for the Court to Request Counsel.

For the following reasons, Petitioner’s application is denied without prejudice.

                                        LEGAL STANDARD

       Unlike defendants in criminal proceedings, litigants in habeas corpus proceedings have

no right to counsel. See Anderson v. Bradt, No. 13–CV–4502 (JS), 2013 WL 5208045, at *1

(E.D.N.Y. Sept. 13, 2013) (quoting Green v. Abrams, 984 F.2d 41, 47 (2d Cir. 1993)). However,

18 U.S.C. § 3006A(a)(2)(B) grants courts the ability to appoint pro bono counsel to indigent

litigants when “the interests of justice so require.” See id.; see also Martinson v. U.S. Parole

Comm’n., No. 02CIV.4913 (DLC)(DF), 2004 WL 203005, at *2 (S.D.N.Y. Feb. 2, 2004).

Additionally, under the governing in forma pauperis (“IFP”) statute, courts “may request an

attorney to represent any person unable to afford counsel.” 28 U.S.C. § 1915(e)(1); see also

Fulton v. Superintendent, No. 20 Civ. 00021 (GBD) (SLC), 2020 WL 3250594, at *1 (S.D.N.Y. June

16, 2020) (applying § 1915(e)(1) to request of appointment of counsel in habeas proceeding);

Anderson, 2013 WL 5208045, at *1 (same). Under the statute, courts have “broad discretion”
       Case 1:20-cv-04127-KPF-KHP Document 9 Filed 07/29/20 Page 2 of 5




when deciding whether to grant an indigent litigant’s request for pro bono representation.

Hodge v. Police Officers, 802 F.2d 58, 60 (2d Cir. 1986).

       Even where the court believes that a litigant should have a free lawyer, under the IFP

statute, a court has no authority to “appoint” counsel, but instead, may only “request” that an

attorney volunteer to represent the litigant. See Mallard v. United States Dist. Court for the S.

Dist. of Iowa, 490 U.S. 296, 301–10 (1989). Moreover, courts do not have funds to pay counsel

in civil matters. Courts must therefore grant applications for pro bono counsel sparingly, and

with reference to public benefit, in order to preserve the “precious commodity” of volunteer-

lawyer time for those litigants whose causes are truly deserving. Cooper v. A. Sargenti Co., Inc.,

877 F.2d 170, 172–73 (2d Cir. 1989).

       In Hodge, the Second Circuit set forth the factors a court should consider when deciding

whether to grant an indigent litigant’s request for pro bono counsel. 802 F.2d at 61–62. Of

course, the litigant must first demonstrate that he or she is indigent by, for example,

successfully applying for leave to proceed with IFP status. The court must then consider

whether the litigant’s claim “seems likely to be of substance” – “a requirement that must be

taken seriously.” Id.; see also Anderson, 2013 WL 5208045, at *1 (“the threshold inquiry is

whether there is substance to the litigant’s position” (citing Carmona v. U.S. Bureau of

Prisons, 243 F.3d 629, 632 (2d Cir. 2001)).

       If these threshold requirements are met, the court must next consider such factors as:

               [T]he indigent’s ability to investigate the crucial facts,
               whether conflicting evidence implicating the need for cross-
               examination will be the major proof presented to the fact
               finder, the indigent’s ability to present the case, the
               complexity of the legal issues[,] and any special reason in


                                                 2
       Case 1:20-cv-04127-KPF-KHP Document 9 Filed 07/29/20 Page 3 of 5




               that case why appointment of counsel would be more likely
               to lead to a just determination.

Hodge, 802 F.2d at 61–62; see also Cooper, 877 F.2d at 172 (listing factors courts should

consider, including litigant’s efforts to obtain counsel); Fulton, 2020 WL 3250594, at *4–5

(applying Hodge factors in habeas proceeding); Martinson, 2004 WL 203005, at *2 (same). In

considering these factors, district courts should neither apply bright-line rules nor automatically

deny the request for counsel until the application has survived a dispositive motion. See

Hendricks v. Coughlin, 114 F.3d 390, 392–93 (2d Cir. 1997). Rather, each application must be

decided on its own facts. See Hodge, 802 F.2d at 61.

                                           DISCUSSION

       Petitioner filed an initial Request to Proceed with IFP status on May 28, 2020 (Dkt. No.

1), which was granted. (Dkt. No. 3.) In his initial IFP application, Petitioner represented that he

is incarcerated, is not employed, has no assets or property, receives $792 every two weeks

from the “state,” and occasionally receives money from his family. (Dkt. No. 1.) In his instant

application, filed on July 14, 2020, Petitioner represents that his only income is money he

occasionally receives from family members in the amount of $10 or $20. (Dkt. No. 8.) As such,

Petitioner has sufficiently demonstrated that he is indigent and, thus, meets the income

eligibility requirements to be appointed pro bono counsel.

       The Court next turns to the Petition for Writ of Habeas Corpus (the “Habeas Petition”)

and Petitioner’s reasons for seeking the appointment of counsel in this case. In 2014, Petitioner

was convicted of arson in the second degree and three counts of criminal contempt in Bronx

County Supreme Court. (Dkt. No. 2, 1.) Now, in his Habeas Petition filed on May 28, 2020,

Petitioner contends that he received ineffective assistance of counsel, in violation of the Sixth

                                                 3
       Case 1:20-cv-04127-KPF-KHP Document 9 Filed 07/29/20 Page 4 of 5




Amendment to the U.S. Constitution, and that he was denied the right to a fair trial, in violation

of his due process rights under the Fifth and Fourteenth Amendments to the U.S. Constitution.

(Id. at 9.) Petitioner also appears to have asked this Court to hold his Petition in abeyance to

allow the New York Appellate Division, First Department, to rule on a Coram Nobis Petition filed

in or about August 2019 that remains pending. (Id. at 6, 8-9.) Respondent was served with the

Habeas Petition by mail on June 29, 2020, and has yet to appear in this action and oppose the

Petition.

       Given that this case is still in the early stages of litigation, and Respondent has not yet

opposed the Petition and provided the Court with the underlying court records relevant to

Petitioner’s claims, the Court cannot ascertain whether Petitioner’s claims are “likely to be of

substance.” Hodge, 802 F.2d 61–62; see also Carmona, 243 F.3d at 632. As such, Petitioner’s

request for the appointment of counsel is denied as premature.

       Even if the Court were to find that Petitioner’s claims have merit, the other Hodge

factors weigh against granting Petitioner’s application because Petitioner has not articulated

the reasons why appointment of counsel is warranted in this case. (Dkt. No. 8, 3.) In addition to

providing his financial information, Petitioner’s application only contains the following

explanation:

               I am writing to your attention in the hope I will be taken into
               consideration as to my request for application for assigned counsel
               to be appointed to me as a poor person to proceed with my habeas
               corpus.

               Please understand at the time when I made out my application to
               file for a habeas corpus, there were no available forms to request
               for assigned counsel. I have now submitted the proper application
               to have assigned counsel appointed to me.


                                                 4
        Case 1:20-cv-04127-KPF-KHP Document 9 Filed 07/29/20 Page 5 of 5




(Id.) Because Petitioner has not explained why he seeks the appointment of counsel in this case,

he has failed to articulate any bases that would justify the appointment of counsel at this time.

See Hodge, 802 F.2d at 61–62; see also Martinson, 2004 WL 203005, at *4–5 (denying request

for appointment of pro bono counsel where petitioner in habeas proceeding failed to articulate

reasons showing that the appointment of counsel was required to meet the interests of

justice).

                                          CONCLUSION

        For the foregoing reasons, Petitioner’s Application for the Court to Request Counsel is

denied, without prejudice. Should Petitioner wish to make another application, he is directed

to wait until after Respondent files opposition to the Habeas Petition. The Clerk of Court is

respectfully directed to mail a copy of this Order to the Pro Se Petitioner and to Respondent.

SO ORDERED.

 Dated:     July 29, 2020
            New York, New York



                                                    ______________________________
                                                    KATHARINE H. PARKER
                                                    United States Magistrate Judge




                                                5
